USCA1 Opinion

	




          September 3, 1996                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-2366                                  CHUKWU E. AZUBUKO,                                Plaintiff, Appellant,                                          v.                           THE REGISTRAR OF MOTOR VEHICLES,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. William G. Young, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                Selya, Cyr and Boudin,                                   Circuit Judges.                                   ______________                                 ____________________            Chukwu E. Azubuko on brief pro se.            _________________            Scott   Harshbarger,  Attorney  General,  and   Beverly  R.  Roby,            ___________________                             _________________        Assistant Attorney General, on brief for appellee.                                 ____________________                                 ____________________                      Per Curiam.  Appellant Chukwu  Azubuko appeals from                      __________            the  dismissal  of  his complaint  pursuant  to  28 U.S.C.               1915(d).  We agree with the district court, for the reason it            gave,  that appellant cannot premise a right of action on the            criminal statutes he cited.   We affirm the dismissal  of the            complaint as to  the rest of appellant's  claims, however, on            reasons  different than  those  relied upon  by the  district            court.                      Appellant asserts  that  his driver's  license  was            suspended  by the  Registrar  of Motor  Vehicles without  due            process in violation of the Fourteenth Amendment.  In Bell v.                                                                  ____            Burson,  402 U.S. 535 (1971), the Supreme Court addressed the            ______            question in what circumstances a hearing is required prior to            the suspension  of a driver's license.   Georgia law provided            for  the  suspension  of  an  uninsured  motorist's  driver's            license  when  that  driver  was involved  in  an  automobile            accident and could not  post security to cover the  amount of            damages claimed by others in the accident report.  Although a            hearing was conducted prior  to the suspension, the uninsured            motorist could not raise  the issue of fault.   Thus, such  a            motorist was required  to post  security or lose  his or  her            license even though he or she might not have been responsible            for the accident.                      The Court held that once a state granted a driver's            license, it could  not take  it away without  due process  of            law.   Id. at  539.   It then  held that since  fault was  an                   ___                                         -3-            important factor in  the decision to  suspend a license,  due            process  required a  predeprivation hearing  which considered            whether  there  was  a  reasonable  probability  of judgments            against the driver in the amounts claimed.  Id. at 540-41.                                                        ___                      In  the  case  before us,  appellant's  license was            suspended  after a trial in which  appellant was found liable            for  the damages  resulting from  the automobile  accident in            which he was involved.   Thus, unlike Bell -- where there was                                                  ____            no  predeprivation hearing  regarding liability  -- appellant            __            received a full, judicial adjudication regarding fault before                                                                   ______            his license  was suspended  for failing to  pay the  judgment            rendered at the trial.  Moreover, M.G.L.c. 90,   22A provides            for  another,  administrative  hearing prior  to  the  actual            suspension.   The  Court of  Appeals for  the Fourth  Circuit            found  constitutional a statutory scheme similar    22A  even            though   it   did   not   provide   for   an   administrative                                ___            predeprivation hearing.  See Tomai-Minogue v. State Farm Mut.                                     ___ _____________    _______________            Auto. Ins. Co., 770 F.2d 1228, 1230 (4th Cir. 1985).  Thus,              ______________            22A itself appears to provide all that due process requires.                      Appellant also  claims that  the suspension  of his            license impaired his fundamental right to travel and violated            the equal protection clause of the Fourteenth Amendment.   We            reject  both  challenges.   See Ross v.  Gunaris, 395 F.Supp.                                        ___ ____     _______            623, 627-28 (D.Mass. 1975)  (  22A does not impede  the right            to   travel   because   it   limits  only   one   method   of                                         -4-            transportation, nor does it deny equal  protection of the law            to those unable to satisfy a property damage judgment).                      For these reasons, appellant's claims, as set forth            in  both his  complaint and amended  complaint, are  based on            "indisputably   meritless  theor[ies]."     See   Neitzke  v.                                                        ___   _______            Williams,  490  U.S.  319, 327  (1989).    As  a result,  the            ________            district court appropriately dismissed the action.                      The judgment of the district court is affirmed.  In                                                            ________            so ruling, we decide only the appeal from district court case            No.  95-CV-10763.  No notice  of appeal was  ever docketed in            No. 95-CV-11661 and, thus, the later case is not before us.                                         -5-